CHANGE-IN-CONTROL SEVERANCE AGREEMENT




THIS AGREEMENT entered into this 16th day of January, 2018 (the "Effective
Date"), by and between John F. Carmody, (the "Employee"), Wayne Bank (the
"Bank"), and Norwood Financial Corp. (the "Company").




WHEREAS, the Employee has heretofore been employed by the Bank and the Company
as Executive Vice President and Chief Credit Officer, and the Bank and the
Company deem it to be in their best interest to enter into this Agreement as
additional incentive to the Employee to continue as an executive employee of the
Bank and the Company; and


WHEREAS, the parties desire by this writing to set forth their understanding as
to their respective rights and obligations in the event a change of control
occurs with respect to the Bank or the Company.


NOW, THEREFORE, the undersigned parties AGREE as follows:


1. Defined Terms


When used anywhere in this Agreement, the following terms shall have the meaning
set forth herein.


(a)        "Change in Control" shall mean any one of the following events:  (i)
the acquisition of ownership, holding or power to vote more than 25% of the
Bank's or the Company's voting stock, (ii) the acquisition of the ability to
control the election of a majority of the Bank's or the Company's directors,
(iii) the acquisition of a controlling influence over the management or policies
of the Bank or the Company by any person or by persons acting as a "group"
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934), or
(iv) during any period of two consecutive years, individuals (the "Continuing
Directors") who at the beginning of such period constitute the Board of
Directors of the Bank or the Company (the "Existing Board") cease for any reason
to constitute at least two-thirds thereof, provided that any individual whose
election or nomination for election as a member of the Existing Board was
approved by a vote of at least two-thirds of the Continuing Directors then in
office shall be considered a Continuing Director.  Notwithstanding the
foregoing, in the case of (i), (ii) and (iii) hereof, ownership or control of
the Bank by the Company itself shall not constitute a Change in Control.  For
purposes of this paragraph only, the term "person" refers to an individual or a
corporation, partnership, trust, association, joint venture, pool, syndicate,
sole proprietorship, unincorporated organization or any other form of entity not
specifically listed herein.  The decision of the Bank's non-employee directors
as to whether or not a Change in Control has occurred shall be conclusive and
binding.


(b)       "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time, and as interpreted through applicable rulings and regulations in
effect from time to time.
 

--------------------------------------------------------------------------------



(c)       "Code §280G Maximum" shall mean product of 2.99 and his "base amount"
as defined in Code §280G(b)(3).


(d)       "Good Reason" shall mean any of the following events, which has not
been consented to in advance by the Employee in writing: (i) the requirement
that the Employee move his personal residence, or perform his principal
executive functions, more than thirty (30) miles from his primary office as of
the date of the Change in Control; (ii) a material reduction in the Employee's
base compensation as in effect on the date of the Change in Control or as the
same may be increased from time to time; (iii) the failure by the Bank or the
Company to continue to provide the Employee with compensation and benefits
provided for on the date of the Change in Control, as the same may be increased
from time to time, or with benefits substantially similar to those provided to
him under any of the employee benefit plans in which the Employee now or
hereafter becomes a participant, or the taking of any action by the Bank or the
Company which would directly or indirectly reduce any of such benefits or
deprive the Employee of any material fringe benefit enjoyed by him at the time
of the Change in Control; (iv) the assignment to the Employee of duties and
responsibilities materially different from those normally associated with his
position; (v) a failure to elect or reelect the Employee to the Board of
Directors of the Bank or the Company, if the Employee is serving on such Board
on the date of the Change in Control; (vi) a material diminution or reduction in
the Employee's respon-sibilities or authority (including reporting
responsibilities) in connection with his employment with the Bank or the
Company; or (vii) a material reduction in the secretarial or other
administrative support of the Employee.


(e)       "Just Cause" shall mean, in the good faith determination of the Bank's
Board of Directors, the Employee's personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement. 
The Employee shall have no right to receive compensation or other benefits for
any period after termination for Just Cause.  No act, or failure to act, on the
Employee's part shall be considered "willful" unless he has acted, or failed to
act, with an absence of good faith and without a reasonable belief that his
action or failure to act was in the best interest of the Bank and the Company.


(f)       "Protected Period" shall mean the period that begins on the date six
months before a Change in Control and ends on the later of the first annual
anniversary of the Change in Control or the expiration date of this Agreement.


2. Trigger Events


The Employee shall be entitled to collect the severance benefits set forth in
Section 3 of this Agreement in the event that (i) the Employee voluntarily
terminates employment either for any reason within the 30-day period beginning
on the date of a Change in Control, (ii) the Employee voluntarily terminates
employment within 90 days of an event that both occurs during
 
-2-
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
the Protected Period and constitutes Good Reason, or (iii) the Bank or the
Company or their successor(s) in interest terminate the Employee's employment
for any reason other than Just Cause during the Protected Period.


3. Amount of Severance Benefit
 
If the Employee becomes entitled to collect severance benefits pursuant to
Section 2 hereof, the Employee shall receive from the Bank an amount equal to
one times the Employee's base salary in effect as of the last date of the
calendar year immediately preceding the Change in Control, but in no event more
than the Code §280G Maximum.  Said sum shall be paid in one lump sum within ten
(10) days of the later of the date of the Change in Control and the Employee's
last day of employment with the Bank or the Company.


In the event that the Employee, the Bank, and the Company jointly agree that the
Employee has collected an amount exceeding the Code §280G Maximum, the parties
may jointly agree in writing that such excess shall be treated as a loan
ab initio which the Employee shall repay to the Bank, on terms and conditions
mutually agreeable to the parties, together with interest at the applicable
federal rate provided for in Section 7872(f)(2)(B) of the Code.



4. Funding of Grantor Trust upon Change in Control
 
Not later than ten business days after a Change in Control, the Bank shall (i)
establish a grantor trust (the "Trust") designed in accordance with Revenue
Procedure 92-64 and having a trustee independent of the Bank and the Company,
(ii) deposit in said Trust an amount equal to the Code §280G Maximum, unless the
Employee has previously provided a written release of any claims under this
Agreement, and (iii) provide the trustee of the Trust with a written direction
to hold said amount and any investment return thereon in a segregated account
for the benefit of the Employee, and to follow the procedures set forth in the
next paragraph as to the payment of such amounts from the Trust.  Upon the
earlier of the Trust's final payment of all amounts due under the following
paragraph or the date 15 months after the Change in Control, the trustee of the
Trust shall pay to the Bank the entire balance remaining in the segregated
account maintained for the benefit of the Employee.  The Employee shall
thereafter have no further interest in the Trust.


During the 12-consecutive month period after a Change in Control, the Employee
may provide the trustee of the Trust with a written notice requesting that the
trustee pay to the Employee an amount designated in the notice as being payable
pursuant to this Agreement.  Within three business days after receiving said
notice, the trustee of the Trust shall send a copy of the notice to the Bank via
overnight and registered mail return receipt requested.  On the tenth (10th)
business day after mailing said notice to the Bank, the trustee of the Trust
shall pay the Employee the amount designated therein in immediately available
funds, unless prior thereto the Bank provides the trustee with a written notice
directing the trustee to withhold such payment.  In the latter event, the
trustee shall submit the dispute to non-appealable binding arbitration for a
determination of the amount payable to the Employee pursuant to this Agreement,
and the costs of such arbitration shall be paid by the Bank.  The trustee shall
choose the arbitrator to settle the
 
-3- 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
dispute, and such arbitrator shall be bound by the rules of the American
Arbitration Association in making his determination.  The parties and the
trustee shall be bound by the results of the arbitration and, within 3 days of
the determination by the arbitrator, the trustee shall pay from the Trust the
amounts required to be paid to the Employee and/or the Bank, and in no event
shall the trustee be liable to either party for making the payments as
determined by the arbitrator.


5. Term of the Agreement.  This Agreement shall remain in effect for the period
commencing on the Effective Date and ending on the earlier of (i) the date sixty
months after the Effective Date, and (ii) the date on which the Employee
terminates employment with the Bank; provided that the Employee's rights
hereunder shall continue following the termination of this employment with the
Bank under any of the circumstances described in Section 2 hereof.


6. Termination or Suspension Under Federal Law.


(a)       Any payments made to the Employee pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
Section 1828(k) and the Federal Deposit Insurance Corporation Regulations at 12
C.F.R. Part 359, Golden Parachute and Indemnification Payments promulgated
thereunder.


(b)       If the Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank's affairs by an order issued under
Sections 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act ("FDIA") (12
U.S.C. 1818(e)(4) or (g)(1)), all obligations of the Bank under this Agreement
shall terminate, as of the effective date of the order, but the vested rights of
the parties shall not be affected.


(c)       If the Bank is in default (as defined in Section 3(x)(1) of FDIA), all
obligations of the Bank under this Agreement shall terminate as of the date of
default; however, this Paragraph shall not affect the vested rights of the
parties.


(d)       If a notice served under Section 8(e)(3) or (g)(1) of the FDIA (12
U.S.C. 1818(e)(3) and (g)(1)) suspends and/or temporarily prohibits the Employee
from participating in the conduct of the Bank's affairs, the Bank's obligations
under this Agreement shall be suspended as of the date of such service, unless
stayed by appropriate proceedings.  If the charges in the notice are dismissed,
the Bank shall (i) pay the Employee all or part of the compensation withheld
while its contract obligations were suspended, and (ii) reinstate (in whole or
in part) any of its obligations which were suspended.
 
-4-



--------------------------------------------------------------------------------

7. Expense Reimbursement.


In the event that any dispute arises between the Employee and the Bank or the
Company as to the terms or interpretation of this Agreement, whether instituted
by formal legal proceed-ings or otherwise, including any action that the
Employee takes to enforce the terms of this Agreement or to defend against any
action taken by the Bank or the Company, the Employee shall be reimbursed for
all costs and expenses, including reasonable attorneys' fees, arising from such
dispute, proceedings or actions, provided that the Employee shall obtain a final
judgment in favor of the Employee in a court of competent jurisdiction or in
binding arbitration under the rules of the American Arbitration Association. 
Such reimbur-sement shall be paid within ten (10) days of Employee's furnishing
to the Bank and the Company written evidence, which may be in the form, among
other things, of a cancelled check or receipt, of any costs or expenses incurred
by the Employee.


8. Successors and Assigns.


(a)       This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank or the Company which shall acquire,
directly or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank or Company.


(b)       Since the Bank and the Company are contracting for the unique and
personal skills of the Employee, the Employee shall be precluded from assigning
or delegating his rights or duties hereunder without first obtaining the written
consent of the Bank and the Company.


9. Joint and Several Liability


The Company hereby agrees that to the extent permitted by law, it shall be
jointly and severally liable for both the payment of all amounts due under this
Agreement, and the taking of any actions required under this Agreement.


10. Amendments


No amendments or additions to this Agreement shall be binding unless made in
writing and signed by all of the parties, except as herein otherwise
specifically provided.


11. Applicable Law


Except to the extent preempted by Federal law, the laws of the Commonwealth of
Pennsylvania shall govern this Agreement in all respects, whether as to its
validity, construc-tion, capacity, performance or otherwise.
 
-5-



--------------------------------------------------------------------------------

12. Severability


The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.


13. Entire Agreement


This Agreement, together with any under-standing or modifications thereof as
agreed to in writing by the parties, shall constitute the entire agreement
between the parties hereto.






IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first hereinabove written.


ATTEST:
 
WAYNE BANK
       
/s/ William S. Lance
 
By:
/s/ Lewis J. Critelli
Secretary
   
Lewis J. Critelli
President and Chief Executive Officer
       
ATTEST:
         
NORWOOD FINANCIAL CORP.
       
/s/ William S. Lance
 
By:
/s/ Lewis J. Critelli
Secretary
   
Lewis J. Critelli
President and Chief Executive Officer
     
WITNESS:
 
EMPLOYEE:
     /s/ Elizabeth McConnell   /s/ John F. Carmody    John F. Carmody

 
-6-


